Citation Nr: 1814705	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  15-29 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for depressive disorder claimed as a psychiatric condition and major depressive disorder.

2.  Entitlement to service connection for a psychiatric condition, to include major depressive disorder, to include as secondary to service-connected disabilities.  

3.  Entitlement to compensation benefits under 38 U.S.C. § 1151 for the right first and fifth finger Dupuytren's contracture and fasciectomy, claimed as right hand condition, due to surgery/treatment furnished by a VA Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1960 to September 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Also on appeal is a January 2017 rating decision denying compensation under § 1151 for right first and fifth finger Dupuytren's contracture and fasciectomy, claimed as right hand condition.  That rating decision is currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) for the limited purpose of remanding for a statement of the case (SOC).  

The Board has recharacterized the reopened claim to reflect the broad scope of the issue as intended by the Veteran.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53 (2011); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Following the RO's most recent adjudication of the case in an October 2016 Supplemental Statement of the Case (SSOC), additional evidence was associated with the claims file.  The Veteran did not submit a waiver of initial RO review for this evidence.  However, a waiver is not needed because the records are not relevant to the instant decision pertaining to reopening the claim of service connection for a psychiatric condition.  38 C.F.R. 20.1304(c); see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The issues of service connection for a psychiatric disorder and compensation under § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO last denied the Veteran's claim of service connection for a psychiatric disorder in a May 2011 rating decision; he was notified in writing of this decision and his appellate rights, but he did not file a timely appeal, no new and material evidence was received within the appeal period, and no further relevant official service department records have been obtained.  

2.  The evidence received since the May 2011 rating decision is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Because evidence received since a final rating decision was issued in May 2011 is new and material, the claim of service connection for a psychiatric disorder is reopened.  38 U.S.C. §§ 5103, 5103A, 5107, 5108, 7104 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was previously denied service connection for a psychiatric disorder.  He is now seeking to reopen that claim.  


A.  Applicable Law

(1) Finality of Prior Claims

A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief.  38 U.S.C. § 5104.  Generally, a VA decision becomes final if a notice of disagreement (NOD) is not filed.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.1100, 0.1103.  It is, however, incorrect to assert that a rating decision is necessarily final because the Veteran failed to file a NOD.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011). 

To the contrary, if new and material evidence is received during an applicable appellate period following a RO decision, the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156 (b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009). 

Moreover, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156 (c), 20.1000(b).  By operation of § 3.156(c), an original claim is not just reopened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted.  Stowers v. Shinseki, 26 Vet. App. 550, 554 (2014).

(2) Reopening

To reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79   (2006), for determining whether a VA examination is necessary.  See Shade v. Shinseki, 24 Vet. App. 110, 118-19, 123 (2010).  If the McLendon standard is met, the claim should be reopened.  See id.  

B.  Discussion

In this case, the Board finds that new and evidence has been received to reopen the prior claim. 

The Veteran filed an original claim of service connection for "nervous condition" in November 1970.  The claim was originally denied in April 1971 because the Veteran failed to report to a VA examination.  The claim was then readjudicated in February 1972 after a VA examination was conducted in July 1971.  The February 1972 notice letter simply stated that service connection was denied.  

The Veteran filed a claim to reopen in October 1977.  He claimed that the condition was secondary to acute otitis in the left ear.  The RO denied the claim in June 1978 based on a finding that the evidence was not sufficient to reopen claim for a nervous condition as no direct cause or defect relationship had been shown. 

The Veteran filed a second petition to reopen in August 1982.  In a November 1982 notice letter, the RO informed him that the evidence described was found insufficient or inadequate to reopen the claim of service connection for a nervous condition.

In March 1989, he submitted a statement authorizing VA to obtain medical records from two facilities, including a mental health clinic.  No further action was taken by the RO.  Three months later, in June 1989, he filed a claim of service connection for a nervous condition, specifying major depression.  The RO denied the claim in a September 1990 rating decision, finding that the evidence submitted presented no new information which would change the basic facts relied upon in the prior denial action.  The RO explained that while new medical evidence had been added, it concerned the treatment of the Veteran's nervous disorder many years after discharge from the service and did not serve to establish service connection by incurrence or by presumption.  Thereafter, the Veteran filed an NOD in February 1993, but the RO informed him in July 1993 that the NOD was not accepted because the appeal period after the October 1990 rating decision had expired.  Several months later, in October 1993, the RO sent him a notice letter asking him to return an enclosed form to reopen the claim.  He did not respond. 

Nearly two years later, in August 1993, he filed a new petition to reopen.  He claimed a nervous condition incurred during active duty.  He filed a release for medical records in September 1993.  The RO followed-up in December 1994 and again in February 1995 by requesting an additional release for these records.  The Veteran did not respond.  

The Veteran, through his representative, filed a further petition to reopen in December 2010.  He claimed service connection for depression secondary to his service-connected otitis media, tinnitus, bilateral hearing loss, and a peripheral vestibular lesion.  The RO denied the claim in a May 2011 rating decision.  

Notification of this decision was sent to his last known mailing address of record, and it was not returned as undeliverable.  Accordingly, it is presumed he received it.  See 38 C.F.R. § 3.1(q); Boyd v. McDonald, 27 Vet. App. 63 (2014); Crain v. Principi, 17 Vet. App. 182, 187 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Veteran did not appeal the May 2011 determination.  The Veteran filed an NOD in July 2011, but it pertained to a different rating decision for other disabilities.  

Moreover, no new and material evidence was received prior to expiration of the appeal period for this, any rating prior, decision issued in this case.  See 38 C.F.R. § 3.156(b); Turner v. Shulkin, No. 16-1171, 2018 U.S. App. Vet. Claims LEXIS 143, at *27 (Vet. App. Feb. 8, 2018).  

Service personnel records were received in January 2017 and February 2017, but they are not relevant to this issue.  See 38 C.F.R. § 3.156(c).  

Accordingly, the August 1993 claim, and any claims pending at that time, became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.103(f), 3.156(b)-(c), 20.200, 20.201, 20.300, 20.302, 20.1103; Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008).

The Veteran then filed his current petition to reopen in March 2013.  

With that claim, he submitted a March 2013 statement from a private psychiatrist.  That psychiatrist wrote that the Veteran had major depressive disorder, which was "within a reasonable degree of medical certainty, causally related to his service-connected medical disabilities (sinusitis, mastoiditis, hearing loss and tinnitus)."  

The Board finds that this evidence is "new" because it was not before the adjudicator when the claim was last denied.  The Board also finds that the new evidence is "material" because it shows a current diagnosis and relates to whether the Veteran's diagnosis is secondary to his service-connected disabilities, which are unestablished facts that may provide a reasonable possibility of substantiating the claim.  Moreover, this evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  

The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for a psychiatric condition.  Hence, the appeal to this extent is allowed.  As this represents a complete grant of the benefit sought, no discussion of VA's duty to notify and assist is necessary. 


ORDER

As new and material evidence has been received to reopen the claim of service connection for a psychiatric disorder, the appeal to this extent is allowed, subject to further action as discussed herein below.



REMAND

After conducting a preliminary review of the remaining issues, the Board finds that further action is needed before a final decision may be reached.  

(1) Section 1151 Claim

Regarding the claim for compensation under 38 U.S.C. § 1151 for the right first and fifth finger Dupuytren's contracture and fasciectomy, remand for issuance of a statement of the case (SOC) is needed.  The claim was denied in a January 2017 rating decision.  

The Veteran then filed a VA Form 21-0958, Notice of Disagreement (NOD), in February 2017.  At present, an SOC has not been issued.  Under such circumstances, the Board shall remand this claim to the AOJ with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in since March 24, 2015).  

(2) Psychiatric Disorder

The reopened claim of service connection for a psychiatric disorder must be remanded for a new VA examination.  

The Veteran contends that the disorder either had its direct onset during service or is secondary to a service-connected disability.  He is currently service-connected for otitis media with mastoiditis, left ear; tinnitus; bilateral hearing loss, mixed type; and left peripheral vestibular lesion by VNG.  

The Veteran has previously undergone VA examinations in August 1971, May 2011, April 2013, November 2013, and June 2015.  The August 1971 VA examiner did not give an opinion.  The examiners in May 2011 and April 2013 did not give an opinion because they found that the Veteran did not have a diagnosis.  The June 2015 VA examiner gave a negative opinion on the direct theory of entitlement.  

The November 2014 VA examiner was the only examiner to address the secondary theory of entitlement.  She found that the Veteran's diagnosis was less likely than not proximately due to a service-connected condition.  The examiner reasoned that:

[The] Veteran sought psychiatric care in 1983, twenty one years after his military discharge, and the events that led to his service connected conditions. A temporal relationship between the neuropsychiatric disorder and the service connected physical conditions is not established.

This opinion is not entirely adequate as the examiner appears to have been addressing whether the Veteran's psychiatric diagnosis had its onset at the same time as the service-connected physical conditions (during service).  The VA examiner's rationale does not address whether there has been causation/aggravation since then.  

This question is important because a private psychiatrist in March 2013 gave an opinion that the Veteran's depression was "within a reasonable degrees of medical certainty, causally related to his service-connected medical disabilities (sinusitis, mastoiditis, hearing loss and tinnitus)."  

In a May 2017 brief, the Veteran's representative argued that a new VA examination was needed in light of newly submitted evidence, which was not available to the prior VA examiner.  The representative appears to be referring to the March 2013 private psychiatrist's opinion.  

Consistent with the representative's contention, the Board finds that a new VA examination is needed to fully address the medical questions raised by the secondary theories of entitlement at issue here.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue the Veteran an SOC with respect to the claim for compensation benefits under the provisions of 38 U.S.C. § 1151 for right first and fifth finger Dupuytren's contracture and fasciectomy, claimed as right hand condition, due to surgery/treatment furnished by a VA Medical Center.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

2.  Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claim of service connection for a psychiatric condition.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  Obtain all outstanding VA treatment records relevant to the claim of service connection for a psychiatric condition.  The request should include non-electronic and/or archived paper records that have been scanned into the VA electronic health record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Arrange for the Veteran to undergo a VA examination to address the claimed psychiatric disorder.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all psychiatric disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

(c)  If not directly related to service on the basis of question (b), is any psychiatric condition proximately due to, the result of, or caused by any other medical condition(s)?  If so, please identify the primary medical condition(s).  

In answering question (c), the examiner's attention is directed to an opinion by a private psychiatrist in March 2013 concluding that the Veteran's depression was "within a reasonable degree of medical certainty, causally related to his service-connected medical disabilities (sinusitis, mastoiditis, hearing loss and tinnitus)."  

(d)  If not caused by another medical condition, has any psychiatric disorder been aggravated (made worse or increased in severity) by any other medical condition(s)?  If so, please identify the primary medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering these questions, please articulate the reasons underpinning each conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  After completing all actions set forth in paragraphs 2-4, plus any further action needed as a consequence of the development completed in paragraphs 2-4 above, readjudicate the remanded claim of service connection for a psychiatric condition with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


